567




                     OFFICE          OF THE   ATTORNEY     GENERAL      OF TEXAS
                                                 AUSTIN
    GROVER SELLERS
i   kt-ma~rrGEH~~UL




t
        county
        4i8.
        DcOltUl',
                       Attorney
        iZonorab1.e TQJ Vo%~~rey

                     ~Otltity
                            wXB8

        COO? s1rr                                (3plnlon RO. o-we3
                                                 Bat    .dm ther or no
                                                        iateadeot    of
                                                        aleoted   to  8UO
                                                        n8xt ga
                                                        appoint
                                                        In. W88


                       a  time reoblred
        io0      On the bbOVe 8UbjOOt:

                                hrtfah   t6W,    V                     t&d
                                                                      Com:i88loner8            Goourt
                                                                     (a,gGOf      8ObOl~8tiO
                                                                    O*dfaC:     8OhOl88tia
                                                                     otidr  for the eleot5on
                                                                     r 8 term of four   (4)
        y e P r 8,      .   l    l



                                                          '8   Ani.otmted     Civil    Satutht




                                              rote of the xerabero of 8aid
                     court, preoeat   and rotlaf,    8nd the porron ahoren
                     ahell  hold 0rfm     until   the next gw3erel *leaZion.”
                     (U&dOI’8OOrin~ oU’8)
                                                                                                                568




                  SsOtiOn      39 Of Art1016                id Of th0 TUXnJ&8OJ                      OOJ-
JtikrtiOa         prOVid48      JJ fOllO%xJi

                  *la sll      sleotioar             to fill        vro*asies      of
        offioo ia       tbla     Stste,         it      shsll bs to fiU             the
        UtAVXQtTtlat4TA Ollly..
             Ia the aam of ldok8 v. our1 rt 81.. 86 5. u. W8,
(alv. Apg. - error nfus&)        wherein a41 lp ;9intvmo  was tade
by she ootettir    to ffll   8 taom~o~ & thh dlrtriot Ju&e*r
oifioe, 8sd St the Aext gemrsL 4loatioJ        8814 rp~.olaiee  ~8
dtrlr slroted   to ssld offioe,   bath suob sqollntaeot rrarl  eleo-
tlon ooourriag during the four yorr two of tie original          la-
oumbeat rpo 04~806     tk  raooaoy Jail prior to 8h4 y4Jr b +hiob
wid     tert esu14 bsro expired                       ff a0 mosaoy             OOOarr4U, sad the
westion      eroao es to rthethor        aistrlot  tb4JttUatbs41apptatod
4~8    llaotob fcr 8 aeu four                   yerr
                                       tofa or nnrrly ror the un-
lxgir*d portloa     0r tha tbam of tbm origlzul         iawmbeat rho
oaa8Jd   the TJO8noy,     the oourt held, ha 8ub8bsaas, the& ia
via    of tha ~0~4titutlon81     pro~oas        (300.   eb of Art. S,
providing foi filliag or Joah V448JOi4J           by tile oonraor     ua-
til    tb. MXt       rnooradimg          &4tUW81   414Ot&Xl,    Jab 340.                       89 O?
4rtiols '3s              lFia6      8J    JEW0   u     1 WbfOrS)    thS%                  8UOh
sleotloa     ds’f?further                fill         tbr    E&o,         in    a814     Office
rlrd   bbt~artd        rpv               ~48         lleote6        to Sill     only thi aa:                i
lxglr*d t4rm 0r the orl&isl lnoplpkat aw.~~ing the *eoaaoy -
that is, satil the gener81 lleatloa idea t&# origin81  &k-
oua&ent*r ttmt xould hste erglrsb 5X no V808~0~ had oodurred.
              Thl~ bei~og tbo lsw, vs are oonetrrlned to bold that
if suoh County .%&Wtateadeub of Fublio lnstruotioa@snsleo-
cod dorlq   th8 term 0r orfiae for whiob the prsdessJsor ~48
elected to hold, end ruab lbetioa   be-   held prior to tbb
yeur la wbioh ssid gredeowso?*r term would brvs srpiY8d it
ao V8UWiOJ~ hsd ooaPrro4, tbsa 8sid Oouoty 3uperlntsadsat
uould bs oleokd osll      for the an6zrire6  portbn   of deld
~rJdJOb88Or’J     64-1  00 tb  OtbJr had, if J&id bOU.lIty %R4r-
iatwleot      of Publio fnstruotloa ware elected durln    the par
irtwhloh 8Jla predeoe8aor~J tarm teoull hare oxp   -r;*d ir 8~8
traraay     hod oaoar;e&,           thss        suob        Supsrl.ateadrat            rould     k
elsoted for 8 ruii fotlr yesr two es prorid     b  raid Art.
P688, eatprO* tar illu8traioat    if A were alao L a ror s
    ,    *




iour year    tbm   beglnnin6   with    tha Jaar 1341. and lndlng 1~1th
the rear 1944, 6n4 A      lwi@bd          OS
                                          otheru?86 I VeeanO ~6
emoted    in *aoh orri44    in     1948 before tbe goner81 lI eation
and B wore duly appointed          tbareto a54 cleated  in the g454r41
llb OtiOn  Of 1948, the5 B *oUi4 b0 liOOted    Onlyr Or tb UQ-
4xg;rod   term of A, i, e., 9.8 term woul.4 expire alth tha yew
19448 h o wo ver , if B mr e l g o into to till l va o a no y In AQr
orrio    lrt4r the g*Mral 0 go otion 0r 19412, rnd B w0re rleoteb
to muoh 0m04       et tti next gmmxl ll*otioa    in 1944, then B
would be elaoted iOr I its11 roux' year term begianing Sanasry
1, 194s.
            Kot hrtln# all the neo esr a r r f8o t8 b efo r e u a So r   l
o~to~or~oe~l 4*terminatioa  of our Gne8tlon, we trrist          thi8
will eneble potr to .pplJ tho L w heroin @Ivan to your OQ
psrtioulor   iaot lituetio n.




                                          BYRobert   L.   Lat~lmo~,
                                                                fr.,
                                      .